DETAILED ACTION
Notice to Applicant
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/30/2022 has been entered.
In the amendment dated 8/4/2022, the following has occurred: Claims 1, 3, 4, 9, 11, and 12 have been amended.
Claims 1, 3, 4, 6, 8-12, and 14-22 are pending; claims 8 and 15-20 being withdrawn. Claims 1, 3, 4, 6, 7-12, 14, and 21-22 are examined herein.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6, 9, 11, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hinoki (US 2010/0248026 to Hinoki et al.) in view of Ikeda (US 2011/0281161 to Ikeda et al.).
	Regarding Claims 1, 3, 4, 6, 9, 11, 12, and 14, Hinoki teaches:
a negative electrode for a lithium ion battery (abstract) including a negative active material layer on a current collector (para 0029)
a coating layer contacting the negative active material layer comprising a polyethylene particle of 0.1 to 4 microns with a melting temperature of 100 to 200 °C (paras 0029, 0031, and 0074) and an inorganic material such as alumina  also with a particle diameter of 0.1 to 4 microns (para 0108)
	In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to select any portion of the disclosed ranges of melting temperatures including the instantly claimed because Hinoki discloses the same utility throughout the disclosed ranges.
wherein the coating layer can include a rubber-like binder to bind together the polyethylene and alumina (e.g. para 0097)
wherein the mass ratio of the organic to the inorganic particles is 1:1 to 1:4 (para 0074)
wherein the coating layer can be 0.5 to 4 microns in thickness (para 0100) and wherein the active material layer can vary in thickness from 40 to 130 microns (para 0187), such that, assuming that the layers are of the same order of magnitude in density (both comprising inorganic and organic particles), the wt% of the coating layer would overlap the claimed range of e.g. 1-10 wt%
a positive electrode, an electrolyte solution, and a separator (e.g. para 0136)
	Hinoki does not explicitly teach:
wherein the binder is an acryl-based rubber
	Hinoki discloses a range of conventional binders, however, and it would have been obvious to use a conventional binder substitutable for those disclosed. Ikeda, from the same field of invention, regarding a coating layer of an electrode, teaches binders such as acryl-based rubbers (para 0033), SBR, and acrylic acid-modified SBR (para 0051). Simple substitution of one known element for another to obtain predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hinoki (US 2010/0248026 to Hinoki et al.) in view of Ikeda (US 2011/0281161 to Ikeda et al.), in further view of Miyaki (US Patent No. 6,365,299 to Miyaki et al.).
	Regarding Claim 10, Hinoki teaches:
separators made out of conventional materials like polyethylene or polypropylene (para 0197)
a coating with a shutdown temperature down to 100 °C (paras 0029, 0031)
	Hinoki does not explicitly teach a separator melting temperature. It would have been obvious therefore to use a conventional separator in the art. Miyaki, directed towards conventional lithium ion batteries, teaches separators with a shutdown temperature of 110 to 170 °C. It would therefore have been obvious to select a coating with a shutdown temperature of e.g. 100 °C in the battery of Hinoki and a separator of e.g. 170 °C, since the first is within the disclosed range and the second is within the conventional separator range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]).  
Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Hinoki (US 2010/0248026 to Hinoki et al.) in view of Ikeda (US 2011/0281161 to Ikeda et al.), in further view of Kim (US Patent No. 8,574,760 to Kim et al.)
	Regarding Claims 21-22, Hinoki does not explicitly teach:
the molecular weight of the polyethylene comprising the organic particles
	Kim, however, from the same field of invention, teaches a polyethylene binding material that serves a similar shutdown function, selected to melt in a temperature range overlapping with that disclosed in Hinoki, wherein the polyethylene has a molecular weight of less than 10,000 (column 2 line 63). It would have been obvious to select a polyethylene particle comprising a polymer of that MW with the motivation to provide organic particles that melt within the claimed ranges of Hinoki, since Hinoki does not otherwise limit the molecular weight of the polyethylene. 
Response to Arguments
In response the instant amendments the rejections have been modified to rely on Hinoki. The arguments do not place the application in condition for allowance at least because they are not directed towards the logic of the new rejections. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (313)446-4937. Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
/MICHAEL L DIGNAN/Examiner, Art Unit 1723